Citation Nr: 1528602	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  14-05 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability to include anxiety and insomnia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from January 2008 to April 2012.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In February 2015, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is in the claims file.

Although the Veteran initially filed a claim for entitlement to service connection for adjustment/anxiety disorder, the Board has characterized the issue as entitlement to service connection for an acquired psychiatric disability to include any and all psychiatric diagnoses shown in the claims file.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran appeals the denial of service connection for an acquired psychiatric disability to include anxiety and insomnia.  In relation to his claim, the Veteran was afforded a VA examination in December 2013.  Following this examination alcohol abuse was diagnosed.  A mental disability was not diagnosed and, therefore, no etiology opinion was rendered.  The Veteran, however, has psychiatric diagnoses shown in the record which the examiner did not address.  To that end, an adjustment disorder with anxiety was diagnosed in March 2012 during service, and VA outpatient treatment record show a diagnosis of unspecified depressive disorder and unspecified trauma and stress disorder.  

The Board is required to address all psychiatric disabilities reasonably raised by the evidence of record.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  The Board, therefore, finds that another examination is warranted to determine the nature and etiology of any diagnosed psychiatric disability to include whether the disorder is related to service.  On remand, ongoing VA and private treatment records should be obtained and associated with the record.

Finally, the Board notes that at the appellant's February 2015 hearing he reported that he was scheduled to soon be incarcerated.  Should it be determined that the Veteran is still incarcerated the RO is reminded that in Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), the United States Court of Appeals for Veterans Claims held that when handling the claims of incarcerated veterans, VA adjudicators must tailor such assistance to the peculiar circumstances of confinement, and that "such individuals are entitled to the same care and consideration given to their fellow veterans."  Further, in Bolton v. Brown, 8 Vet. App. 185, 191 (1995), the Court held that when a Veteran is incarcerated the potential for conducting an examination at the confinement facility must be explored. 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the record any outstanding VA outpatient treatment records related to the Veteran's psychiatric disability.  Further, ask the Veteran to authorize VA to obtain any outstanding and relevant private treatment records pertaining to his psychiatric disability.  All attempts to procure such records must be documented in the file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2. Thereafter, schedule the Veteran for a VA psychiatric examination to address the nature and etiology of any psychiatric disorder diagnosed at any time since September 2012.  As to each and every psychiatric disorder diagnosed at the examination, or diagnosed since September 2012, the examiner must opine whether it is at least as likely as not (50 percent probability or more) that the Veteran's disability is related to service.  The examiner must be provided access to the appellant's VBMS and Virtual VA files.  The examiner must specifically acknowledge reviewing all pertinent documents in each of those files.  A complete, well-reasoned rationale must be provided for any opinion offered.  If a current psychiatric disorder is not diagnosed, such should be specifically noted by the examiner.  The examiner must also reconcile any opinion with the service treatment records, any post-service diagnoses, lay statements and testimony of the Veteran.

3. The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  Upon completion of the above requested development and any additional development deemed appropriate, the AOJ must readjudicate the issue.  If the benefit sought on appeal remains denied, the appellant and his representative must be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




